Citation Nr: 1741467	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-41 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected shin splints and ankle disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 2004 to May 2008, to include combat in Iraq and Afghanistan.  Effective November 2015, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claim was remanded in August 2015.  For reasons described below, further development is required.  

An appeal for entitlement to a higher disability evaluation for bilateral shin splints, to include restoration of previous ratings, has been perfected.  The Veteran requested a Travel Board hearing at his local RO for these claims, which has not yet been afforded.  The notice of certification of the appeal to the Board documents that a Travel Board hearing has been requested, and the Veteran is currently on the list to be afforded a hearing at the appropriate time.  It is noted that the Veteran was informed that no action can occur until the Travel Board hearing is afforded, and as the Veteran is currently waiting for a hearing, no action will be taken on this claims. 

With respect to the claim for entitlement to service connection for a low back disability, a Travel Board hearing was afforded in June 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In August 2015, the Board directed the Veteran receive a comprehensive orthopedic examination for the purposes of determining the etiology of any current low back disability (to include arthritis and lumbar strain).  The returned opinion, dated in 2016, is inadequate to resolve the issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As that has not occurred in this case, a new, remedial examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the etiology of any current disability in the low back.  The examiner is to opine as to whether any current back condition had causal origins in service, to include as a result of service in combat in Iraq and Afghanistan.  

*The examiner must also report whether service-connected disabilities (bilateral ankle disabilities and shin splints) caused, or aggravated beyond the natural progress of the disease process, any current low back pathology.  

*The EXAMINER IS ADVISED THAT THE VETERAN'S ACCOUNT OF COMBAT SERVICE INCIDENTS IS PRESUMED CREDIBLE. SPEIFICALLY, HIS ACCOUNT IS THAT DURING HIS MILITARY SERVICE IN IRAQ AND AFGHANISTAN, HE CARRIED LARGE LOADS OF EQUIPMENT, AND WAS TEMPORARILY PRECLUDED FROM DOING SO BECAUSE OF BACK SYMPTOMS. THE VETERAN IS PRESUMED CREDIBLE, (despite the lack of contemporaneous documentation).  

THE MERE FACT THAT THERE IS NO CONTEMPORANEOUS DOCUMENTATION OF LOW BACK DISABILITY IN SERVICE OR, WITH RESPECT TO ARTHRITIS, IN THE FIRST POST-SERVICE YEAR, IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL OPINION.  

THE EXAMINER MUST PROVIDE AN EXPLANTION TO SUPPORT ALL CONCLUSIONS IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT, AND SPECIFICALLY, THE LAY COMPLAINTS OF PAIN IN SERVICE ON ACCOUNT OF REPEATED TRAUMAS TO THE BACK EXPERIENCED IN TRAINING IN COMBAT ENVIRONMENTS, MUST BE ADDRESSED.  

2.  Following the above-directed remedial development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




